783 So. 2d 1240 (2001)
Jose CUPON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-4384.
District Court of Appeal of Florida, First District.
May 15, 2001.
Jeffrey P. Whitton, Panama City, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
On this appeal from denial of a motion filed under Florida Rule of Criminal Procedure 3.850, Jose Cupon seeks to overturn his conviction for escape in violation of section 944.40, Florida Statutes (1997). He contends that his trial counsel was ineffective for failing to raise the objections which preserved the points on which his co-defendant's conviction was reversed. See Villegas-Alen v. State, 25 Fla. L. Weekly D2636, ___ So.2d ___, 2000 WL 1675864 (Fla. 1st DCA Nov.9, 2000). Our examination of the record reveals that Mr. Cupon's trial counsel lodged and sometimes joined in the same objections and motions that Mr. Villegas-Alen's counsel made, insofar as pertinent here. We find no error in the order under review, which concludes that Mr. Cupon's trial counsel "did in fact preserve the issue for appellate review." See Baber v. State, 776 So. 2d 309, 310-11 (Fla. 4th DCA 2000).
Affirmed.
WEBSTER, DAVIS, and BENTON, JJ., concur.